Citation Nr: 0307278	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  97-29 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD) for the 
period prior to October 7, 1998.

2.  Entitlement to a disability rating in excess of 30 
percent for PTSD for the period from October 7, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from December 1964 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that the veteran was issued a statement of 
the case in June 1998 in response to his notice of 
disagreement with a March 1998 rating decision which granted 
service connection for left shoulder disability and which 
assigned an initial 10 percent evaluation therefor.  
Following the issuance of the statement of the case, no 
further communication from either the veteran or his 
representative has been received with respect to the left 
shoulder issue.  The Board therefore finds that the veteran 
is not seeking appellate review of the issue of entitlement 
to a rating in excess of 10 percent for left shoulder 
disability, and consequently will not further address that 
matter.
 

FINDINGS OF FACT

1.  For the period prior to October 7, 1998, the veteran's 
PTSD was productive of chronic sleep impairment, depressed 
mood, a somewhat flattened mood or affect and by difficulty 
in establishing and maintaining effective work and social 
relationships, but not by any abnormalities of speech, 
perceptual or cognitive impairment, impaired judgment or 
impulse control, suicidal or homicidal ideation, 
inappropriate behavior or diminishment of ability to perform 
activities of daily living.

2.  For the period from October 7, 1998, the veteran's PTSD 
is productive of chronic sleep impairment, depressed mood, an 
occasionally flattened affect, some impulsivity of judgment 
and by difficulty in establishing and maintaining effective 
work and social relationships, but not by any abnormalities 
of speech, perceptual or cognitive impairment, impaired 
impulse control, suicidal or homicidal ideation, 
inappropriate behavior or diminishment of ability to perform 
activities of daily living.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for PTSD for the 
period prior to October 7, 1998, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2002). 

2.  The criteria for a 50 percent rating for PTSD for the 
period from October 7, 1998, have been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect").  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the June 1997 rating decision which granted service 
connection for PTSD, assigning a 10 percent evaluation 
therefor.  In response to his notice of disagreement with the 
rating decision, the veteran was provided with a statement of 
the case in July 1997 which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
veteran thereafter perfected his appeal of this issue.  The 
Board notes that the veteran was specifically notified in a 
November 2002 supplemental statement of the case of the 
regulations implementing the VCAA.  In addition, the RO in 
November 2002 advised the veteran of the evidence necessary 
to substantiate his claim, and specifically informed him of 
what evidence VA would obtain for him and of what evidence he 
was responsible for submitting.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, the 
November 2002 SSOC notified the veteran as to which evidence 
would be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
The record also reflects that the veteran was afforded VA 
examinations of his disability in March 1997, October 1998 
and October 2000, as well as Social Surveys in March 1997 and 
October 2000.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the United States 
Court of Appeals for Veterans Claims (Court) also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.


Factual background

Briefly, as was noted in the Introduction, the veteran's 
period of service ended in January 1969.  Service connection 
for PTSD was granted in June 1997, evaluated as 10 percent 
disabling effective December 30, 1996.  It is from this grant 
of service connection that the current appeal originates.  In 
October 1998 the evaluation assigned the veteran's PTSD was 
increased to 30 percent, effective October 7, 1998.

Service medical records are negative for any reference to 
psychiatric complaints or findings.  Service personnel 
records show that the veteran was disciplined for disobeying 
a direct command and for behaving with disrespect toward a 
superior officer.

On file is the report of a March 1997 Social Survey conducted 
by a VA social worker.  The veteran reported at that time 
that he had held several short term jobs after service until 
finding work as a fireman for about 10 years; he quit that 
job after almost being killed in a fire.  He reported that he 
thereafter attended training to learn how to drive tractor 
trailers but was unable to find a job and instead worked at 
several more short term positions until obtaining his current 
position as a school bus driver.  The veteran reported 
experiencing nightmares and flashbacks, and indicated that he 
experienced difficulty with maintaining long term commitments 
in employment and in relationships.  He also indicated that 
his memories made it difficult for him to enjoy social 
situations.

The veteran was afforded a VA examination in March 1997, at 
which time he reported experiencing difficulty sleeping and 
indicated that he tended to wake up sweating and occasionally 
angry.  He reported that he had an exaggerated startle 
response.  During the interview he became emotionally labile 
and withdrawn when asked to discuss his stressful service 
experiences.  The veteran described a varied work history, 
indicating that he left one position secondary to problems 
with his supervisor.  He indicated that he handled his jobs 
comfortably when left alone.  The veteran reported that he 
maintained an interest in his three children.  On mental 
status examination he presented as oriented with normal 
hygiene and motor behavior, and no speech abnormalities were 
identified.  His mood was mildly flattened and his affect was 
contained and constricted.  No perceptual disturbances were 
identified and his thought processes were relevant and 
coherent.  The veteran's level of abstraction was described 
as good and his concentration and attention were well 
preserved.  He denied any memory problems and none was 
apparent.  The veteran's impulse control was described as 
fair and his judgment as good.  The examiner noted that the 
veteran had maintained a relatively good employment history 
and that he had generally been able to maintain those 
relationships that he was interested in maintaining.  The 
examiner did note that the veteran had experienced some 
difficulty on jobs and with some relationships.  The examiner 
diagnosed the veteran with PTSD and assigned him a Global 
Assessment of Functioning (GAF) score of 60.

In a July 1997 statement the veteran reported that he 
experienced sleep problems, nightmares and a startle 
reaction.

The veteran was afforded a VA examination in October 1998, at 
which time he reported that he lived with his mother and that 
he had been employed as a bus driver for two years.  He 
indicated that his prior job lasted about four months before 
he was laid off from the position, and that prior to that job 
he again worked as a bus driver for a year, but had 
experienced difficulty with his supervisor.  He described 
other jobs he had worked as including a position as a 
maintenance worker for one year before quitting, and as a 
worker for a security armored car company for four years 
before quitting because his supervisors would not promote 
him.  The veteran denied any long term romantic 
relationships, and explained that he was hard to get along 
with because of his attitude and because he tended to kick 
and punch his partners in his sleep.  The veteran indicated 
that he experienced nightmares several days each week, as 
well as flashbacks.  He also complained of temper 
difficulties and reported a history of physical violence, 
explaining that he had been in about 30 fights since service.  
The veteran complained of occasional depression and expressed 
a dislike of crowds.  He indicated that he did attend 
sporting events.  

On mental status examination the veteran presented as 
adequately groomed, with a somewhat flattened affect and an 
appropriate mood.  His memory and concentration were 
adequate.  He reported occasional hallucinations, but 
suggested that the hallucinations might simply be a residual 
of his hypervigilance.  The veteran evidenced no signs of a 
thought disorder and his speech was normal.  His impulse 
control was described as fair and his judgment and insight 
were described as good.  The examiner concluded that the 
major effect of the veteran's PTSD was frequent nightmares 
with resulting sleep disruption, difficulty with controlling 
his anger and difficulty in forming long term intimate 
relations.  The examiner noted that the veteran had been able 
to maintain a relatively steady work history but that he had 
frequently changed jobs and that it appeared his PTSD 
symptoms had interfered with his remaining at any one job for 
long periods of time.  The veteran was assigned a GAF score 
of 55.

VA treatment records for June 2000 to July 2002 show that the 
veteran was treated for PTSD.  He denied feelings of 
depression or hopelessness, and denied any lack of interest 
or loss of pleasure.

On file is the report of an October 2000 VA Social Survey.  
The veteran reported at that time that he would get into 
fights in service because of racist remarks by other 
soldiers.  He reported that he had experienced problems 
adjusting after service, and that he had held numerous jobs, 
none on a long term basis.  He explained that he resented 
authority figures.  The veteran reported that he was 
currently employed as a security officer, and he indicated 
that he had experienced no problems with this position since 
the job involved no interaction with others.

On file is the report of an October 2000 VA examination, at 
which time the veteran reported symptoms including sleep 
problems, nightmares from three times in a week to once in a 
month, and difficulty with relationships.  The veteran 
reported that he was irritable and he described a fairly 
recent physical altercation he had with an individual who 
attempted to sell him drugs.  He reported experiencing 
occasional crying spells and indicated that he had thoughts 
of events he experienced in Vietnam.  He also reported a 
startle response.  The veteran indicated that he had worked 
at his current job as a security officer for 16 months, and 
he reported that while there were personality conflicts, he 
was experiencing no major problems at the job.  He indicated 
that he was seeing a girlfriend of several months, but that 
they were unable to share the same bed because of his 
tendency to become violent at night.  He reported that he had 
few friends and that he was spending increased time with his 
family.  He also reported that he coached children's' sports 
teams and that he attended church occasionally when requested 
by his girlfriend.  The examiner noted that the veteran had 
worked for 10 years as a fireman before leaving after an 
incident in which he almost died, and that he thereafter held 
a variety of positions; the examiner noted that since 1988, 
the veteran had worked alternately as a bus driver and a 
security guard.  

On mental status examination the veteran was oriented, clean 
and appropriately groomed.  He was logical and coherent, and 
was not tangential or circumstantial.  He was responsive, but 
not spontaneous, and no speech abnormalities were identified.  
His affect was appropriate, but he appeared depressed, and he 
cried during parts of the interview.  No psychotic symptoms 
were evident and his abstraction ability was normal.  His 
judgment showed some impulsivity but his memory and 
concentration were intact.  The examiner concluded that the 
veteran's PTSD had not changed in severity since the last 
examination, and he noted that the veteran was experiencing 
symptoms including sleep disturbance, relationship problems, 
anger and avoidance of stimuli and a sense of a foreshortened 
future.  The veteran was diagnosed with PTSD with secondary 
depression and was assigned a GAF score of 58.


Analysis

The RO rated the veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The Board notes that effective 
November 7, 1996, VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities.  61 Fed. Reg. 52695 
(1996).  Since the effective date for the award of service 
connection for PTSD was not until December 1996, only the 
current criteria for rating PTSD are applicable. 

Under Diagnostic Code 9411, a 10 percent rating is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation  normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

As noted previously, the RO has assigned the veteran an 
initial evaluation of 10 percent for his PTSD for the period 
prior to October 7, 1998, and a 30 percent evaluation for the 
period from October 7, 1998.  

Review of the record shows that, while the veteran had a 10 
year stint as a firefighter, he thereafter had a long history 
of moving from job to job, particularly where the positions 
required interaction with co-workers or supervisors, and that 
he has left several of his jobs specifically because of 
conflicts with supervisors.  The evidence also shows that the 
veteran has reported a history of difficulty with maintaining 
long term social relationships, and that the October 1998 
examiner specifically indicated that while the veteran had a 
steady work history, in that he had usually been employed in 
one position or another over the years, the veteran's PTSD 
had interfered with his ability to maintain employment at any 
particular position for a prolonged period.  The record also 
reflects that the veteran's psychiatric symptoms include 
nightmares, irritability and depression, that he has 
exhibited a flattened affect on occasion, and has reported a 
history of physical altercations.  The Board notes that the 
March 1997 examiner assigned the veteran a GAF score of 60, 
the October 1998 examiner assigned a GAF score of 55 and the 
October 2000 examiner assigned a GAF score of 58.  GAF scores 
ranging between 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See generally, 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).   

In the Board's opinion, the above evidence shows that the 
veteran's PTSD has been productive of occupational and social 
impairment such as to cause him difficulty in establishing 
and maintaining effective work and social relationships, and 
that this impairment has been present since even before he 
sought service connection for PTSD.  Accordingly, the Board 
finds that a 50 percent evaluation for PTSD for the entire 
period from December 30, 1996, to October 7, 1998, is 
warranted.

With respect to whether the veteran is entitled to a rating 
in excess of 50 percent for PTSD for any period since 
December 30, 1996, the Board notes that the veteran has not 
demonstrated occupational and social impairment due to such 
symptoms as suicidal ideation, obsessional rituals, abnormal 
speech, near continuous panic, perceptual or cognitive 
impairment, grossly inappropriate behavior, or impairment in 
his ability to perform his activities of daily living.  While 
the veteran experiences depression, the record shows that his 
depression is episodic, and not continuous, in nature.  
Moreover, while he has reported a history of numerous 
physical altercations, there is no indication that the 
altercations were unprovoked, and he has described at least 
two instances in which he was provoked into fighting.  The 
Board notes that the March 1997 and October 1998 examiners 
described the veteran's impulse control as intact.  The Board 
also notes that while the veteran indicates that he tends to 
punch and kick his partners in bed, he does so in his sleep, 
and there is otherwise no indication that the referenced 
actions are the result of loss of impulse control or 
homicidal ideation, and despite his report of an attitude 
problem, none of the examiners has suggested that the veteran 
is in persistent danger of harming others.

While the October 2000 examiner described the veteran's 
judgment as somewhat impulsive, the Board notes that other 
examiners have found the veteran's judgment to be intact, and 
in any event the October 2000 examiner did not suggest that 
the impulsivity equated to any significant impairment in 
judgment.  In addition, while the veteran reported 
experiencing hallucinations at his October 1998 VA 
examination, he clarified that the referenced symptoms were 
likely just manifestations of a hypervigilance, and the Board 
points out that the veteran has consistently presented as 
oriented, with no psychotic symptoms noted on any examination 
report or in VA treatment records.

Although the veteran has a long history of moving from job to 
job as well as difficulty with social relationships, the 
record reflects that he nevertheless has maintained steady 
employment and is currently employed, and that he is 
essentially experiencing no significant problems in his 
current position.  Moreover, he reported at his October 2000 
examination that he was seeing a girlfriend and the March 
1997 examiner noted that the veteran was able to maintain 
those relationships that he cared to maintain.  In addition, 
while he has reported having few friends, he also reported 
that he maintains a steady relationship with his children, 
that he coaches children's' sports teams, and that he attends 
church on occasion.  The Board consequently finds that the 
veteran is able to establish and maintain effective 
relationships, and that there is no indication that he 
experiences difficulty in adapting to stressful 
circumstances.  The Board notes that the March 1997, October 
1998 and October 2000 VA examiners have assigned the veteran 
GAF scores which are consistent with a 50 percent evaluation.  

In short, the evidence does not show total occupational or 
social impairment, or even occupational or social impairment 
with deficiencies in most areas.  Accordingly, the Board 
concludes that an evaluation in excess of 50 percent for PTSD 
is not warranted.

Accordingly, the veteran is entitled to a 50 percent 
evaluation, but not higher, for his service-connected PTSD.  
The Board notes that the RO, in granting the veteran's claim 
for service connection for PTSD, assigned the veteran an 
effective date for the grant of service connection of 
December 30, 1996.  The Board has reviewed the evidence on 
file and concludes that the veteran has evidenced an 
underlying 50 percent level of severity, but no more, for his 
condition since the award of service connection.  The Board 
therefore finds that the veteran is entitled to assignment of 
the 50 percent rating for the entire period since December 
30, 1996.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2002).  Although the veteran has held a number 
of jobs in the past, as discussed previously, the record 
shows that he nevertheless has a steady work history.  The 
veteran does not contend, nor does the evidence show, that he 
has missed work on account of his service-connected 
psychiatric disability, or that his disability has otherwise 
adversely affected his position.  Moreover, the veteran's 
examining physicians have assigned him GAF scores that do not 
suggest marked interference with employability.

In addition, there is no evidence that the veteran's 
psychiatric disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996) ; Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).




	(CONTINUED ON NEXT PAGE)




ORDER

Subject to the provisions governing the payment of monetary 
benefits, a 50 percent evaluation for PTSD for the period 
prior to October 7, 1998, is granted.

Subject to the provisions governing the payment of monetary 
benefits, entitlement to a 50 percent evaluation for PTSD for 
the period from October 7, 1998, is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

